Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the amendment filed on 08/17/2022.
	Currently, claims 1-13 and 15-20 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 7, 9-10 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pu et al. (“Pu” Pu, T. “Normally-off AlGaN/GaN heterostructure junction field-effect transistors with blocking layers”  Super. And Micro. 120, 05/31/2018 pp. 448-453).  
As to claim 1, Pu shows a device (see Fig. 1(a) and note the 20 nm i-GaN layer that is above the barrier layer in the section 2 Device Structure and Fabrication on page 449) comprising:  
a group III-V body (see i-GaN above the buffer layer), 
a group III-V barrier layer (See AlGaN barrier layer) disposed on the Group III-V body, and 
a gate structure (See gate structure of i-GaN (20nm), p-GaN (130nm), Ni/Au gate stack structure), disposed on the group III-V barrier layer (note this is all on the barrier layer noted above), wherein the gate structure is a stacked structure comprising a gate dielectric layer (see 20 nm layer of i-GaN acting as gate dielectric layer as it is a dielectric layer in the gate structure) and a group III-V gate layer (see p-GaN 130nm layer) being disposed above the gate dielectric layer (note this p-type layer is above the i-GaN layer just discussed), a total thickness of the gate dielectric layer is between 15 nm and 25 nm (see 20 nm above), the gate dielectric is disposed between the group III-V barrier layer and the group III-V gate layer (note the i-GaN layer is between the barrier layer and the p-GaN layer), and a bottom surface of the gate dielectric layer is in direct contact with the group III-V barrier layer (note a bottom surface of the i-GaN layer is directly contacting the barrier layer), and a top surface of the gate dielectric layer is in direct contact with a bottom surface of the group III-V gate layer (see a top surface of the i-GaN layer in direct contact with a bottom surface of the group III-V gate layer).  

As to claim 2, Pu shows a device wherein the group III-V semiconductor body has a band gap discontinuity with the group III-V barrier layer (note here that GaN has a different band-gap than AlGaN and that difference produces a discontinuity when they are plotted on a graph; see above citations for materials).  

As to claim 3, Pu shows a device wherein the group III-V gate layer is a p-type III-V gate layer (note p-GaN discussed above for materials).  

As to claim 4, Pu shows a device further comprising at least two source/drain electrodes disposed on the group III-V barrier layer (see the source and drain electrodes in Fig. 1a and the section 2 disclosure noted above).  

As to claim 7, Pu shows a device further comprising a gate electrode disposed on the group III-V gate layer (main gate metal electrode is over top of the p-GaN part noted above).  

As to claim 9, Pu shows a device wherein the group III-V gate layer has a second width and the gate electrode has a third width, and the second width is greater than the third width (see the total width of the p-GaN layer, and see the total width of the main gate metal electrode up top with the p-GaN layer having the larger width).  

As to claim 10, Pu shows a device wherein the group III-V gate layer and the gate dielectric layer have a same width (see the p-GaN layer under the gate being the same width as the i-GaN layer thereunder).  


As to claim 15, Pu shows a device wherein the composition of the group III-V body comprises gallium nitride (see channel material being i-GaN above).  

As to claim 16, Pu shows a device wherein the composition of the group III-V barrier layer comprises aluminum gallium nitride (see barrier layer being AlGaN above).  

As to claim 17, Pu shows a device, wherein the group III-V body is disposed on a substrate (see the channel layer being on a Si substrate therebelow in Section 2 and Fig. 1(a)).  

As to claim 18, Pu shows a device, wherein the composition of the substrate comprises silicon (see Si substrate in above citation), silicon carbide or sapphire.  

As to claim 19, Pu shows the device noted above further comprising a buffer layer disposed between the substrate and the group III-V body (see buffer layer on the substrate below the channel material in the Fig. 1(a) and Section 2).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. (“Pu” Pu, T. “Normally-off AlGaN/GaN heterostructure junction field-effect transistors with blocking layers” Super. And Micro. 120, 05/31/2018 pp. 448-453) as applied to claim 1 above, further in view of Moens et al. (“Moens” US 10,269,947 patented 04/23/2019 and dated back to 03/09/2018) and Lin et al. (“Lin” Lin, Y-K “A versatile low-resistance ohmic contact process with ohmic recess and low-temperature annealing for GaN HEMTs” Semicond. Sci. Technol. 33 08/21/2018 pp. 1-8).  
As to claim 5, Pu shows the device as related for claim 1 above, further comprising at least two source/drain electrodes (see the citations for claim 4 above for the source and drain electrodes).  However, Pu fails to show the device being one wherein each of the source/drain electrodes is partially disposed in the Group III-V barrier layer.  

Moens shows a device further comprising at least two source/drain electrodes, wherein each of the source/drain electrodes is partially disposed in the group III-V barrier layer (note the source/drain electrodes 182+186 and note they are down in the layer 124 partially; col. 6, line 27-30).    

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the design of s/d electrodes being disposed partially in the barrier layer as taught by Moens to have made the s/d electrodes of Pu be partially recessed with the motivation of helping to achieve better contact resistance (see Lin discussing why recessed s/d contacts are made in the second paragraph of page 2).  


As to claim 6, Pu as modified by Moens and Lin above, shows a device wherein the group III-V barrier layer has a first width defined between inner sides of the source/drain electrodes, and the group III-V gate layer has a second width, and the first width is greater than the second width (note the defined width between the inner parts of the recesses formed in the barrier layer 124 of Moens having been brought into Liu vs the width of the p-GaN layer of Pu, where the first of the two is greater than the later once the openings for the s/d electrodes now recessed in the combination above are brought in).  


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. (“Pu” Pu, T. “Normally-off AlGaN/GaN heterostructure junction field-effect transistors with blocking layers” Super. And Micro. 120, 05/31/2018 pp. 448-453) as applied to claims 1 and 7 above, further in view of Li et al. (“Li” Li, Y “  AlGaN/GaN high electron mobility transistors on Si with sputtered TiN gate” Phys. Status. Solidi A 214, No. 3 11/7/2016 pp. 1600555 1-7).  
As to claim 8, Pu shows the device as related for claims 1 and 7 above, but fails to show the device being one with a composition of the gate electrode including titanium, aluminum or doped polysilicon.  

Li shows using Ti as gate electrode material for a HEMT (see Ti used for gate electrode material for AlGaN/GaN HEMTS in section 1 Introduction).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Ti material taught by Li to have made the gate electrode material of Pu with the motivation of making the process of making the device CMOS facility compatible (see Au contamination being disallowed in standard CMOS compatible processes so a Au-free material needs to be used like Ti).  


Claims 11, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. (“Pu” Pu, T. “Normally-off AlGaN/GaN heterostructure junction field-effect transistors with blocking layers” Super. And Micro. 120, 05/31/2018 pp. 448-453) as applied to claim 1 above, further in view of Lu et al. (“Lu” Lu, Y. “Characterization of SiNx/AlN passivation stack with epitaxial AlN grown on AlGaN/GaN heterojunctions by plasma-enhanced atomic layer deposition” App. Phys. Exp. 8 from Jpn. Soc. Of Appl. Phys. 05/18/2015 pp. 064101-1 through 064101-4).  
As to claim 11, Pu shows the device above, but fails to show the device being one where wherein the gate dielectric layer is explicitly a single crystal gate dielectric layer (note GaN is proposed as a dielectric layer in the gate stack in Pu but it is not specified that they necessarily intend to go ahead and make it single crystal, or as good of crystalline quality as possible towards single crystal, although they do appear to desire high crystalline quality in their epi growth from the disclosure).  

Lu shows making a dielectric in the gate stack for AlGaN HEMTs out of monocrystalline AlN epi material (see the last part of the first paragraph on page 3 discussing the use of epi grown monocrystalline AlN as a gate dielectric for HEMTs).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the AlN monoctrystalline/single crystal material as taught by Lu to have made the gate dielectric layer in Pu with the motivation of enabling its properties to interact with underlying layers to help suppress current collapse (see if the structure is made right then monocrystalline/single crystal AlN can help prevent current collapse; last half of the first paragraph on page 3).  

As to claim 12, Pu as modified by Lu above, shows a device wherein the composition of the single crystal gate dielectric layer comprises metal oxide or metal nitride (see AlN layer noted above).  

As to claim 13, Pu as modified by Lu above, shows a device wherein the composition of the single crystal gate dielectric layer comprises aluminum oxide or aluminum nitride (see single crystal/monocrystalline AlN above).  


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. (“Pu” Pu, T. “Normally-off AlGaN/GaN heterostructure junction field-effect transistors with blocking layers”  Super. And Micro. 120, 05/31/2018 pp. 448-453) as applied to claims 1, 17 and 19 above, further in view of Moens et al. (“Moens” US 10,269,947 patented 04/23/2019 and dated back to 03/09/2018).  
As to claim 20, Pu shows the device noted above but fails to show it being a device wherein the buffer layer is a group III-V buffer layer specifically, and a concentration of at least one metal element of the group III-V buffer layer gradually decreases from the substrate to the group III-V body specifically.  

Moens shows a device comprising a buffer layer disposed between the substrate and the group III-V body (see layer 104 here being an AlGaN layer that functions to block high voltage and also appears to be graded so as to buffer the lattice induced stress from lattice mismatch by having Al content greater down towards the substrate/base 102 and greater gallium content up towards layer 122 in a graded fashion as the lattice will be closer to GaN’s lattice in layer 122 up towards the top; col. 3, line 40-45).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the specifically graded AlGaN layer as taught by Moens to have made a high voltage blocking layer that will buffer the lattice strain from the underlying substrate to the overlying channel layer in the Pu device with the motivation of blocking high voltages (see them forming a high voltage blocking layer that is graded such that the varied Al concentration should buffer the stress; col. 3, lines 39-47).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891